Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered May 23, 1984, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his arrest was not based upon probable cause (cf., Dunaway v New York, 442 US 200). We do not agree. Upon reviewing the record, we agree with the hearing court’s finding that a reasonable person possessing the same information and expertise as the arresting officer herein would conclude, under the circumstances, that a crime was being committed by the defendant at the time he was arrested (see, People v McCray, 51 NY2d 594, 602; People v Farinaro, 110 AD2d 653, 654). Brown, J. P., Lawrence, Fiber and Sullivan, JJ., concur.